Citation Nr: 0607421	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-00 906	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines



THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disability.

2.	Entitlement to service connection for malaria.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The appellant is a veteran who has recognized active service 
in the Philippines from January 1944 to September 1945.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Manila RO.  The veteran requested a Travel Board hearing, but 
in January 2004 revised the request to one for a 
videoconference hearing.  In correspondence dated in November 
2005, he withdrew the hearing request. 


FINDINGS OF FACT

1. It is not shown that the veteran sustained a left shoulder 
injury in service, and a left shoulder disability was not 
manifested in service; arthritis of the left shoulder was not 
manifested in the his first postservice year; and his current 
left shoulder disability is not shown to be related to 
service or an injury therein.

2. It is not shown that the veteran had malaria in service, 
that malaria was manifested in his first postservice year, or 
that he now has any disability that is a residual of malaria 
in service.


CONCLUSIONS OF LAW

1. Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2. Service connection for malaria is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Via November 2002 (prior to the RO's initial adjudication of 
his claim) and September 2003 letters the veteran was advised 
of the evidence and information necessary to substantiate 
service connection claims, to submit any pertinent medical 
reports he had, the information he was required to provide to 
enable VA to obtain evidence in support of his claims, the 
assistance VA would provide in obtaining evidence and 
information in support of the claims, and the evidence he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  A November 2003 statement of the case (SOC) 
provided a full outline of the regulation implementing the 
VCAA, including (at p. 3) that the veteran should submit any 
evidence in his possession pertinent to his claims.  He has 
had ample opportunity to respond/ supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  
The veteran's pertinent treatment records have been secured.  
In correspondence dated in February 2005, he indicated that 
he had no more evidence to submit.  The Board has considered 
whether a VA examination or medical opinion is necessary.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service- connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Here, 
there is no evidence that the veteran sustained a left 
shoulder injury during his recognized service and no 
competent evidence that any current malaria residual 
disability may be related to malaria in service.  Hence, an 
examination is not necessary.  The veteran has specifically 
indicated he has no further evidence to submit, and has not 
identified any available evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

B.	Factual Background

As the veteran's January 1944 to September 1945 service 
consisted of recognized guerilla service (from January 1944 
to September 1945) and a brief period of regular Philippine 
Army service in September 1945, extensive service medical 
records are not available.  The available service records are 
negative for complaints, findings, treatment, or diagnosis 
relating to a left shoulder injury or to malaria.  On 
September 1945 physical examination for Philippine Army 
service, no pertinent abnormalities were noted; and in an 
August 1947 Affidavit for Philippine Army Personnel, the 
veteran did not list any wounds or illnesses.  

A medical history provided by the veteran's private 
physician, Dr. A. M., notes that the veteran had a history of 
fever, headache, and flu-like symptoms between July 1973 and 
August 1987.

A November 2002 medical certificate from R. O. Diagnan 
Cooperative Hospital certifies that the veteran was admitted 
there in August 1989 for treatment of malaria.  

A November 2002 medical certificate from Auguis Clinic and 
Hospital certifies that the veteran received treatment for 
sepsis in May 2001.

In statements submitted between November 2002 and December 
2005, the veteran described a left shoulder injury he 
sustained eluding enemy forces in mid-1943.  He indicated 
that he has been unable to carry heavy objects on his left 
shoulder since that time.  He also related that during his 
service he spent much time in forested areas, infested with 
mosquitoes carrying the malaria parasite and that "some of 
us [were] affected with malaria fever."  He stated that 
American doctors offered them medicine, but since they were 
in the midst of an operation, they could not maintain a 
medication schedule.  He also noted that he was "confined in 
some hospital and clinic" after discharge from service.

An October 2003 medical certificate from Auguis Clinic and 
Hospital certifies that the veteran was treated in May 2001 
for sepsis and for left shoulder disability.

An October 2004 x-ray was interpreted as showing findings 
suggestive of a disruption of the left rotator cuff and 
acromioclavicular joint narrowing.  

A December 2004 medical certificate from Auguis Clinic 
and Hospital certifies that in December 1991 the 
veteran was treated for left shoulder arthritis.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.
In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases (including as pertinent here 
arthritis) may be presumed to have been incurred in service 
if manifested to a compensable degree during a specified 
period postservice (1 year for arthritis).  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  Certain tropical diseases 
(including as pertinent here malaria) may be presumed to have 
been incurred in service if manifested to a compensable 
degree within a one year postservice period (or during an 
incubation period for a specific disease).  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Left Shoulder Disability

It is well-established (and not in dispute) that the veteran 
has a disruption of the left rotator cuff and 
acromioclavicular arthritis.  What must still be shown to 
establish service connection for such disability is that 
there was a disease, event, or injury in service, and that 
the current left shoulder disability is related to such 
disease, event, or injury.  The veteran alleges he sustained 
a left shoulder injury in mid-1943 eluding the enemy.  
However, as his recognized active military service began in 
January 1944, an injury in mid-1943 would not have been an 
injury in active service, and there would be no basis for 
considering residuals of such injury service-connected.  

Furthermore, a left shoulder disability was not manifested in 
service.  Significantly, while the veteran's service was 
primarily guerilla service for which understandably there 
would not be substantial official medical records, on 
examination for Philippine Army service in September 1945 
(just prior to separation from service), physical examination 
revealed no shoulder disability.  There is no evidence that 
arthritis was manifested in the first postservice year (so as 
to trigger application of the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309).  
In that regard it is noteworthy also that in 1947 the veteran 
reported in a Philippine Army processing affidavit that he 
had no wounds or illnesses on active duty.  The earliest 
postservice documentation of left shoulder disability was 
apparently in December 1991 (per medical certification in 
December 2004).  Such a long interval between service and the 
initial postservice manifestations of the claimed disability 
is of itself a factor for consideration against a finding of 
service connection.  

In summary, while the evidence shows that the veteran now has 
a left shoulder disability, it does not show that the 
disability is related to an event, injury, or disease in 
service.  A clear preponderance of the evidence is against 
the claim seeking service connection for a left shoulder 
disability, and the claim must be denied.

Malaria

The veteran claims that he served in areas infested with 
mosquitoes carrying malaria, and that he contracted such 
disease in service.  It is not in dispute that he served in a 
tropical area where malaria is endemic.  Likewise, it is not 
in dispute that in 1989 he was treated for malaria.  However, 
there is no evidence that malaria was manifested in service 
or for many years thereafter.  (While the veteran indicated 
that he was treated for malaria immediately postservice, he 
has not identified the treatment provider, and has indicated 
that he has no more evidence to submit.)  Notably, neither 
the report of the veteran's examination in service (in 
September 1945) nor his affidavit for Philippine Army 
Personnel in 1947 lists malaria as a disease he had in 
service.  Since malaria was not manifested in the first 
postservice year (or within any incubation period for malaria 
postservice), the tropical disease presumptions of 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  
While medical records submitted note a history of fever, 
headache, and flu-like symptoms between July 1973 and August 
1987, such symptoms were not reported to be associated with 
or residuals of malaria.  Furthermore, as the time period for 
this symptoms begins more than 27 years postservice this 
evidence does not suggest that the symptoms may be service 
related.  It is noteworthy that postservice the veteran has 
continued to reside in tropical areas.  There is no competent 
evidence (medical opinion) relating his postservice malaria 
(or any current residuals of malaria) to malaria infection in 
service (versus postservice exposure to that disease).  The 
veteran's own statements relating his malaria to service are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance 
of the evidence is against the claim seeking service 
connection for malaria, and it must be denied.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for malaria is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


